—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated February 23, 2000, as granted the separate motions of the defendants ELRAC, Inc., and Tarra Clyburn which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly determined that the sole proximate cause of the subject collision was the failure of the driver of the vehicle owned by the defendant Tasha Barnes to stop for a red light (see, Vehicle and Traffic Law § 1110; King v Dalton, 267 AD2d 208; Siegel v Sweeney, 266 AD2d 200; Packer v Mirasola, 256 AD2d 394). Accordingly, summary judgment was properly granted to the defendants ELRAC, Inc., and Tarra *329Clyburn, the owner and driver, respectively, of the vehicle in which the plaintiff was a passenger. Bracken, P. J., Altman, Luciano and H. Miller, JJ., concur.